DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 describes “a first component” and “a last component” and is dependent upon claim 2.  Claim 2 describes components being stopped from “first to last” and started “from last to first”.  Since claim 2 has already described components as being first and last, it is unclear whether the “first component” and “last component” of claim 3 are meant to correspond to the components described as first and last in claim 2 or whether they are meant to refer to other components.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 – 3, 9 – 13 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandopadhyay et al (US 6,865,597; hereinafter referred to as Bandopadhyay) in view of Rhodes et al (US 2018/0314531, hereinafter referred to as Rhodes).
As per claims 1 and 11:
Taking claim 1 as exemplary: Bandopadhyay discloses a data center management system comprising: at least one processor; and a memory coupled to the at least one processor (Bandopadhyay: Column 6 lines 39 – 57 and figure 3, processor and memory), wherein the memory stores: a set of resource records, wherein each resource record of the set of resource records includes (i) a name of a resource hosted at a first data center and a second data center, and (ii) dependency data of the resource (Bandopadhyay: Column 4 lines 45 – 55 and column 3 lines 53 – 67, nodes 106a and 106b interpreted as performing the functionality of the claimed first and second data center); and instructions that, upon execution, cause the at least one processor to: (i) generate a resource group based on the dependency data of the selected one or more resources, (ii) organize resources in the resource group into one or more ordered components based on dependency data of each resource in the resource group (Bandopadhyay: Column 4 lines 45 – 55, dependency definitions and column 5 lines 56-64), and in response to receiving a failover request via the operator portal, stop every resource in the resource group at the first data center and start every resource in the resource group at the second data center (Bandopadhyay: Column 5 line 65 – Column 6 line 8).
Bandopadhyay does not specifically disclose in response to receiving a selection of one or more resources via an operator portal, generate a resource management page for the resource group; display the resource management page.
However Rhodes describes a user interface allowing the user access to information regarding resources and their dependency attributes (Rhodes: paragraph [0061] – [0062] the user interface is 
It would have been obvious to one of ordinary skill in the art at the time of filing for Bandopadhyay to implement the a user interface allowing the user access to information regarding resources and their dependency attributes as taught by Rhodes in order to allow the user to modify and review dependency attributes of the resources (Rhodes: Paragraph [0062]).
As per claims 2 and 12:
Taking claim 2 as exemplary: Bandopadhyay discloses stopping every resource in the resource group at the first data center includes stopping each component of the one or more ordered components sequentially from first to last at the first data center; stopping each component includes stopping each resource associated with the component;  35Attorney Docket No. 30100-000071-US starting every resource in the resource group at the second data center includes starting each component of the one or more ordered components sequentially from last to first at the second data center; and starting each component includes starting each resource associated with the component (Bandopadhyay: Column 5 line 46 – Column 6 line 8, and Column 11 lines 50 - 65).
As per claims 3 and 13:
Taking claim 3 as exemplary: Bandopadhyay discloses the dependency data of the resource includes at least one of a parent resource that must be stopped before the resource is stopped and a child resource that must be started before the resource is started; a first component of the resource group includes only resources that do not have an associated parent resource; and a last component of the resource group includes only resources that do not have an associated child resource (Bandopadhyay: Column 5 line 46 – Column 6 line 8, and Column 11 lines 50 - 65).

As per claims 9 and 19:
Taking claim 9 as exemplary: Bandopadhyay discloses the instructions, upon execution, cause the at least one processor to, in response to receiving a request to stop a selected component, stop each resource associated with the selected component at one of the first data center and the second data center independent of dependency data of each resource associated with the selected component (Bandopadhyay: Column 5 line 46 – Column 6 line 8, and Column 11 lines 50 - 65).
As per claims 10 and 20:
Taking claim 10 as exemplary: Bandopadhyay discloses the instructions, upon execution, cause the at least one processor to, in response to receiving a request to start a selected resource, start the selected resource at one of the first data center and the second data center independent of dependency data of the selected resource (Bandopadhyay: Column 5 line 46 – Column 6 line 8, and Column 11 lines 50 - 65).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bandopadhyay in view of Rhodes as applied to claims 1 and 11 above, and further in view of Featonby et al (US 2019/0372835, hereinafter referred to as Featonby).
As per claims 8 and 18:
Taking claim 8 as exemplary: Bandopadhyay does not specifically disclose that the instructions cause the processor to, in response to receiving a group status request, obtain a status of each resource in the resource group at the first and second data center.
However Featonby teaches obtaining a status of resources in the group of the data centers upon request (Featonby: Paragraph [0055] validation tests confirming the state of resources are interpreted as being functionally equivalent to the claimed obtaining a status of resources) In order to ensure resources are performing as expected (Featonby: Paragraph [0055]).
.

Allowable Subject Matter
Claims 4 – 7 and 14 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181